DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “payload weight measuring system” in Claim 1, and “tire inflation system” in Claims 3, 7, & 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 & 11 are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Bundy (6749035).
	Bundy discloses a load sensitive ride system, and method, for a vehicle (10) that includes an implement (14) movably attached to the vehicle by a boom cylinder (34), the load sensitive ride system comprising: a payload weight measuring system (e.g. 48) configured to measure a payload weight in the implement and generate a signal indicative of the payload weight; a ride control circuit (50, 42) configured to adjust hydraulic flow to and from the boom cylinder; a controller (44) configured to receive the signal indicative of the payload weight, and send compliance commands (132) to adjust compliance of the ride control circuit based on the signal indicative of the payload weight, (Column 10, Lines 37-52).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 3 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bundy (6749035) in view of Wieckhorst et al (9873296).
	Bundy discloses a load sensitive ride system, and method, as described above, and further teaches that the vehicle also includes a tire (22) having a tire pressure, but does not teach the load sensitive ride system further comprising: a tire inflation system configured to adjust the tire pressure of the tire of the vehicle; wherein the controller is further configured to send inflation commands to the tire inflation system to adjust tire pressure based on the signal indicative of the payload weight.  
	Wieckhorst et al disclose a load sensitive ride system for a vehicle (10) comprising: a tire inflation system configured to adjust the tire pressure of the tire of the vehicle; wherein the controller is further configured to send inflation commands to the tire inflation system to adjust tire pressure based on the signal indicative of the payload weight, (e.g. Column 5, Lines 32-67).  
	Bundy and Wieckhorst et al all seek to provide a ride control system for a vehicle with an implement, thus it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the load sensitive ride system of Bundy to further include a tire inflation system configured to adjust the tire pressure of the tire of the vehicle; wherein the controller is further configured to send inflation commands to the tire inflation system to adjust tire pressure based on the signal indicative of the payload weight, as taught by Wieckhorst et al, for the purpose of improving ride comfort for the operator by reducing vehicle oscillations during operation.  

Allowable Subject Matter
s 2, 4-10, 12, & 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
 Claims 2, and its dependent claims, & 4 are allowable because Claims 2 & 4 specifically require that “when the signal indicative of the payload weight indicates decreases in the payload weight, the controller sends compliance commands to increase compliance in the ride control circuit”.  Bundy teaches away from this limitation (e.g. Column 10, Lines 54-62).
	NOTE: The above noted limitation in Claims 2 & 4 has been interpreted to be an independent occurrence, and not necessarily successive to the preceding occurrence of “when the signal indicative of the payload weight indicates increases in the payload weight, the controller sends compliance commands to decrease compliance in the ride control circuit” recited in Claims 2 & 4.

Claims 12, and its dependent claims, & 14 are allowable because Claims 12 & 14 specifically require that “when the signal indicative of the payload weight indicates decreases in the payload weight, determining a compliance adjustment amount to increase compliance in the ride control circuit”.  Bundy teaches away from this limitation (e.g. Column 10, Lines 54-62).
	NOTE: The above noted limitation in Claims 12 & 14 has been interpreted to be an independent occurrence, and not necessarily successive to the preceding occurrence of “when the signal indicative of the payload weight indicates increases in the payload weight, determining a compliance adjustment amount to decrease compliance in the ride control circuit” recited in Claims 12 & 14.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional documents listed on form PTO-892, but not relied upon, are cited for their demonstration of the state of the art and relevance to the disclosed invention.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LESLIE whose telephone number is (571)272-4819. The examiner can normally be reached M - F 8 am - 4-30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
December 17, 2021